DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 04/05/2021.
Response to Arguments
 Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that , Mupende fails to disclose or suggest a “sheave configured to rotate about an axis to orient the first diameter or the second diameter toward the cable”, the examiner respectfully disagrees. The examiner respectfully submits that the claimed invention is concerned with the diameters of the sheave. Applicant has recognized that the shear force stamp 5 as taught by Mupende is “a circular rotatable rope pulley”. The examiner respectfully submits that the circular rotatable rope pulley having a diameter (for being circular), which diameter would orient toward the cable or rope when being rotated. Thus, Mupende meets the claim limitation of “the sheave configured to rotate about an axis to orient the first diameter toward the cable”. Note that the shear force stamp 5 of Mupende would have a diameter from the center of the pulley to the outer circumferential edge of the pulley and another diameter from the center of the pulley to the inner circumferential edge of the pulley (a.k.a., a bore for the axle whose axis the pulley would rotate around). The teaching of Firing was to further illustrate that a pulley can have different diameters depending on the distance from a circumferential edge to a center. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mupende et al. (U.S. Pat. No. 10,359,347) (hereafter Mupende) in view of Firing (U.S. Pat. No. 9,394,033) (hereafter Firing).
Regarding claim 1, Mupende teaches a sheave (i.e., shear force stamp 5) (see Fig. 2) for use in a tension measurement system to measure a tension force in a cable (i.e., rope 1) (see Fig. 1), the sheave comprising the sheave configured to rotate about an axis to orient the first diameter or the second diameter toward the cable (i.e., the head of the shear force stamp 5 can be designed as a rope trolley to prevent introducing forces into rope 1 in lengthwise direction) (see Column 5, lines 62-65), wherein a contact force between the sheave and the cable is measured by a tension sensor to determine the tension force in the cable (i.e., the bending resistance for the rope is measured, which may comprise measuring the force required to reach a predetermined deflection or the travel of shear force stamp 5 and/or the lateral deflection of the rope can be measured which occurs when subjected to a predetermined shear force, using dynamometers 11 or forces sensors and/or travel sensors 12) (see Column 6, lines 15-57); but does not explicitly teach the details of a first diameter and a second diameter. 
Regarding the first diameter and the second diameter, Firing teaches a device 100 having a first diameter (i.e., bottom region 308 to centerline 107) (see Fig. 1A and 3A) and a second diameter (i.e., passage 210 to centerline 107) (see Fig. 1A and 3A). In view of the teaching of Firing, it would have been obvious to one having ordinary skill in the art before the 
Regarding claims 2 and 3, Mupende as modified by Firing as disclosed above does not directly or explicitly teach that the first diameter is arranged at a first radial position spanning a first arc length, the second diameter is arranged at a second radial position spanning a second arc length (claim 2), and a third diameter arranged at a third radial position spanning a third arc length (claim 3). 
Regarding the diameters, Firing teaches the first diameter is arranged at a first radial position spanning a first arc length (i.e., bottom region 308 to centerline 107) (see Fig. 1A and 3A), the second diameter is arranged at a second radial position spanning a second arc length (i.e., passage 210 to centerline 107) (see Fig. 1A and 3A), and a third diameter arranged at a third radial position spanning a third arc length (i.e., passage 210 to center line 107) (see Fig. 1A and 2). In view of the teaching of Firing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the sheave with different diameters in order to accommodate the roller to different rope sizes.
Regarding claim 4, Mupende teaches that the orientation of the sheave within the tension measurement system is fixed relative to the cable during a measurement process (see Fig. 2 and 3). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mupende et al. (U.S. Pat. No. 10,359,347) (hereafter Mupende) in view of Firing (U.S. Pat. No. 9,394,033) (hereafter Firing) and in further view of Lovelett (U.S. Pat. No. 3,397,721) (hereafter Lovelett).
Regarding claim 5, Mupende as modified by Firing as disclosed above does not directly or explicitly teach that an interior portion of one of the first diameter or the second diameter comprises a plurality of grooves to accommodate a plurality of strands associated with the cable. However, Lovelett teaches that an interior portion of one of the first diameter or the second diameter comprises a plurality of grooves to accommodate a plurality of strands .
Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mastrigt (U.S. Pat. No. 4,241,616) (hereafter Mastrigt) in view of Mupende et al. (U.S. Pat. No. 10,359,347) (hereafter Mupende) and in further view of Firing (U.S. Pat. No. 9,394,033) (hereafter Firing).
Regarding claim 6, Mastrigt teaches a tension measurement system for measuring a tension force in a cable comprising: a sheave (i.e., center pulley 20) (see Fig. 1), the sheave configured to rotate about an axis to orient the first diameter or the second diameter toward the cable (i.e., center pulley is rotatably supported by the carriage 18) (see Fig. 1); an adjustable support configured to adjust a position of the sheave relative to the cable (i.e., the line 26 will pivot the arm 17 about its pivot pin 23 to bring the center pulley 20 into engagement with the opposite portion 21 of the cable 14 to deflect the cable laterally) (see Column 3, lines 16-28); but does not explicitly teach that the sheave comprising a first diameter and a second diameter and a tension sensor to measure the tension force in the cable based on a contact force between the sheave and the cable.
Regarding the tension sensor, Mupende teaches a tension sensor to measure the tension force in the cable based on a contact force between the sheave and the cable (i.e., the bending resistance for the rope is measured, which may comprise measuring the force required to reach a predetermined deflection or the travel of shear force stamp 5 and/or the lateral deflection of the rope can be measured which occurs when subjected to a predetermined shear force, using dynamometers 11 or forces sensors and/or travel sensors 12) (see Column 6, lines 15-57). In view of the teaching of Mupende, it would have been obvious to one having ordinary 
Regarding the first diameter and the second diameter, although Mastrigt as modified by Mupende as disclosed above does not directly or explicitly teach the details of the sheave, Firing teaches a device 100 having a first diameter (i.e., bottom region 308 to centerline 107) (see Fig. 1A and 3A) and a second diameter (i.e., passage 210 to centerline 107) (see Fig. 1A and 3A). In view of the teaching of Firing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the sheave with different diameters in order to accommodate the roller to different rope sizes. 
Regarding claim 7, Mastrigt teaches a base (i.e., frame 10) (see Fig. 1), wherein the adjustable support is configured to rotate about a fulcrum (i.e., pivot pin 23) (see Fig. 1) located on the base to adjust the position of the sheave (i.e., the line 26 will pivot the arm 17 about its pivot pin 23 to bring the center pulley 20 into engagement with the opposite portion 21 of the cable 14 to deflect the cable laterally) (see Column 3, lines 16-28). 
Regarding claim 8, Mastrigt teaches a plurality of tensioners configured to engage with the cable to provide the contact force between the sheave and the cable when the adjustable support positions the sheave adjacent to the cable (i.e., guide pulleys 12 and 13) (see Fig. 2). 
Regarding claim 9, Mastrigt teaches that the sheave is arranged between two tensioners of the plurality of tensioners along a length of the cable (see Fig. 2). 
Regarding claim 10, Mastrigt teaches that the sheave is arranged on a surface of the cable opposite the two tensioners (see Fig. 2). 
Regarding claim 11, Mastrigt teaches that a position of one or more of the plurality of tensioners are fixed relative to the base (see Fig. 2). 
Regarding claim 12, Mastrigt teaches that the sheave further comprises: a first opening through which a fastener secures the sheave to the adjustable arm at the axis (i.e., carriage 18 rotatably supports the central pulley 20) (see Fig. 1); and a second opening (i.e., opening 23”) 
Regarding claim 13, Mastrigt teaches that the sheave further comprises: a first opening through which a fastener secures the sheave to the adjustable arm at the axis (i.e., carriage 18 rotatably supports the central pulley 20) (see Fig. 1); and a second opening (i.e., opening 23”) that is offset from the first opening and configured to accept a removable pin (i.e., pivot pin 23) (see Fig. 1). 
Regarding claim 14, Mastrigt teaches that the removable pin is configured to engage with a first slot or a second slot on the adjustable support to fix the orientation of the sheave relative to the cable (i.e., opening 23’) (see Fig. 1). 
Regarding claim 15, Mastrigt as modified by Mupende and Firing as disclosed above does not directly or explicitly teach a processor configured to: receive a signal from the tension sensor associated with the measured tension force; and generate a tension force alert for presentation to a user. However, Mupende teaches a processor configured to: receive a signal from the tension sensor associated with the measured tension force (i.e., to monitor or detect the parameters of the fibre rope relevant to its discard state, a detection means is provided that can be arranged on the crane and which together with an evaluation unit 3, which evaluates the acquired parameters, can be connected with or integrated in the electronics crane control unit 31) (see Column 6, lines 15-57); and generate a tension force alert for presentation to a user (i.e., providing a discard signal when the change in the rope’s bending stiffness detected after a certain number of measurements) (see Column 3, line 65, to Column 4, line 28). In view of the teaching of Mupende, it would have been obvious to one having ordinary skill in the art before .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mastrigt (U.S. Pat. No. 4,241,616) (hereafter Mastrigt) in view of Firing (U.S. Pat. No. 9,394,033) (hereafter Firing) 
Regarding claim 16, Mastrigt teaches a tension measurement system for measuring a tension force in a cable comprising: a sheave (i.e., center pulley 20) (see Fig. 1), the sheave configured to rotate about an axis to orient the first diameter or the second diameter toward the cable (i.e., center pulley is rotatably supported by the carriage 18) (see Fig. 1); an adjustable support comprising a first end to mount the sheave and a second end to control movement of the first end relative to the cable (i.e., the line 26 will pivot the arm 17 about its pivot pin 23 to bring the center pulley 20 into engagement with the opposite portion 21 of the cable 14 to deflect the cable laterally) (see Column 3, lines 16-28); and a plurality of tensioners configured to engage with the cable to provide a contact force between the sheave and the cable when the adjustable support positions the sheave adjacent to the cable (i.e., guide pulleys 12 and 13) (see Fig. 2), wherein a tension force results from the contact force, the tension force to be measured by a tension sensor (i.e., the shear force stamp 5 is moved from the stationary position and toward rope 1 to produce the rope deflection. The bending resistance of the rope is measured, which may comprise measuring the force required to reach a predetermined deflection. The travel of shear force stamp 5 and/or the later deflection of the rope can be measured which occurs when subjected to a predetermined shear force. For that purpose, control actuator 7 and/or the rope support elements 4 can be provided with dynamometers 11 or force sensors and/or travel sensors 12) (see Column 6, lines 15-56); but does not explicitly teach that the sheave comprises a first diameter and a second diameter. 
Regarding the first diameter and the second diameter, although Mastrigt as modified by Mupende as disclosed above does not directly or explicitly teach the details of the sheave, 
Regarding claim 17, Mastrigt teaches that the adjustable support comprises a movable arm configured to move to adjust a position of the sheave relative to the cable, a base (i.e., the line 26 will pivot the arm 17 about its pivot pin 23 to bring the center pulley 20 into engagement with the opposite portion 21 of the cable 14 to deflect the cable laterally) (see Column 3, lines 16-28), or the plurality of tensioners. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mastrigt (U.S. Pat. No. 4,241,616) (hereafter Mastrigt) in view of Firing (U.S. Pat. No. 9,394,033) (hereafter Firing) and in further view of Ischdonat et al. (U.S. Pat. No. 7,032,320) (hereafter Ischdonat)
Regarding claim 18, Mupende as modified by Firing as disclosed above does not directed or explicitly teach that the adjustable support comprises a telescoping pole to provide leverage for positioning the sheave relative to the cable. However, Ischdonat teaches that the adjustable support comprises a telescoping pole to provide leverage for positioning the sheave relative to the cable (i.e., pivoting lever 18 can be acted on at least one actuating element 28 in order to press measuring frame 16 against clothing 14) (see Fig. 1 and 2). In view of the teaching of Ischdonat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a telescoping pole in order to further control the amount for force applied to the cable. 
Regarding claim 19, Mupende teaches that the adjustable support further comprises a clamp configured to fix the position of the adjustable support in a desired position relative to the cable (i.e., connection coupling 28) (see Fig. 2). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mastrigt (U.S. Pat. No. 4,241,616) (hereafter Mastrigt) in view of Firing (U.S. Pat. No. 9,394,033) (hereafter Firing) and in further view of Hansson et al. (Pub. No. US 2017/0133580) (hereafter Hansson)
Regarding claim 20, Mupende as modified by Firing as disclosed above does not directed or explicitly teach that the sheave comprises a non-conductive material. However, Hansson teaches that the sheave comprises a non-conductive material (i.e., the cylinder 5 is manufactured from a suitable plastic material) (see paragraph section [0021]). In view of the teaching of Hansson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the sheave out of a non-conductive material in order to reduce the rolling friction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855